                               Case 18-00448     Doc 64   Filed 01/21/20   Page 1 of 3
Entered: January 21st, 2020
Signed: January 17th, 2020

SO ORDERED




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND
                                                 (Baltimore Division)

              In re:                                      *

              PATRICK K. DUNN,                            *     Case No. 18-15937-RAG

                         Debtor.                          *     Chapter 7

              *          *      *       *    *     *      *     *      *      *      *     *

              CRESTWOOD TECHNOLOGY                        *
              GROUP CORP.,
                                                          *
                         Plaintiff
                                                          *
              v.                                                Adversary No. 18-00448
                                                          *

              PATRICK K. DUNN,                            *

                         Defendant.                       *

              *          *      *       *    *     *      *     *      *      *      *     *

                     ORDER GRANTING IN PART AND DENYING IN PART CRESTWOOD
                      TECHNOLOGY GROUP'S MOTION FOR SUMMARY JUDGMENT

                         Upon consideration of Crestwood Technology Group's Motion for Summary

              Judgment (Preclusion, Conclusively Established Claims for Relief, and Post-Petition

              Conduct) (the "Motion") (Doc. 41), and the memorandum, declaration and exhibits filed
              Case 18-00448       Doc 64     Filed 01/21/20    Page 2 of 3




in support of the Motion, and the opposition thereto (Doc. 50) filed by Patrick K. Dunn

(the "Debtor"), oral argument of counsel and the Debtor at the hearing on the Motion and

the opposition thereto conducted by the Court on October 18, 2019, and the post-hearing

supplemental memoranda filed by Crestwood Technology Group Corp. ("CTG") and the

Debtor (Docs. 58 and 60), and for the reasons stated by the Court in its oral ruling on the

Motion on January 14, 2020, which ruling is adopted herein by reference, it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is GRANTED as to the First Claim for Relief (Non-

Dischargeable Debt Under 11 U.S.C. § 523(a)(4)) set forth in CTG's Complaint to

Determine Dischargeability of Debt (Doc 1) (the "Complaint").

       2.      The full amount of the Debtor’s indebtedness to CTG arising from that

certain judgment entered by the United States District Court for the Southern District of

New York on April 2, 2019 in the action captioned Crestwood Technology Group Corp.

v. Patrick K. Dunn, Civil Action No. 17-cv-08283 (KMK) is excepted from discharge

pursuant to 11 U.S.C. § 523(a)(4).

       3.      The Motion is DENIED as to the Second Claim for Relief (Non-

Dischargeable Debt Under 11 U.S.C. § 523(a)(6)) set forth in the Complaint and as to all

other relief requested in the Motion.

       4.      A trial on the merits of the Second Claim for Relief set forth in the

Complaint shall be scheduled by separate Order of the Court.



                                     END OF ORDER




                                            2
            Case 18-00448       Doc 64   Filed 01/21/20   Page 3 of 3




cc:   Patrick K. Dunn
      22 Goucher Woods Court
      Towson, Maryland 21286

      Walter R. Kirkman, Esquire
      Baker, Donelson, Bearman
      Caldwell & Berkowitz, PC
      100 Light Street, 19th Floor
      Baltimore, Maryland 21202




                                         3
